Citation Nr: 1818976	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-24 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for left lower extremity radiculopathy.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for right hand strain.

6. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to May 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2016, the Board remanded these matters for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

As stated above, in March 2016 the Board previously remanded these matters for further development.  As to the Veteran's claim for service connection of bilateral hearing loss, a September 2010 private hearing examination determined that the Veteran had hearing loss in his right and left ears which the examiner opined was related to service.  That examination, though, did not subscribe to the mandates of 38 C.F.R. § 4.85(a), which requires that an examination for hearing purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Thereafter,  April 2011 and June 2014 VA audiology examinations were not able to return reliable audiological results.  As such, the Board finds that the audiology examinations are inadequate for adjudication purposes and, therefore, an additional VA medical examination and opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As to the Veteran's claims for service connection for his cervical spine, right hand, lumbar spine, left lower extremity radiculopathy, and an acquired psychiatric disability, in its March 2016 remand, the Board directed that VA examinations regarding these conditions be conducted.  Examinations regarding the above conditions were performed in July 2016.  In this regard, while the July 2016 VA cervical spine examination found that the Veteran was not currently diagnosed with a cervical spine or neck disability, the Veteran was diagnosed during the appeal period with a cervical spine disability.  Because the Veteran had the diagnosis during the appeal period, the VA examiner needed to address that diagnosis and whether it was accurate or in error.  See McClain v. Nicholson, 21 Vet. App. 319, 321  (2007).   With regard to the right hand strain, the examiner failed to opine whether such disability was aggravated by the Veteran's service connected right thumb residuals, status post right thumb proximal phalanx fracture.  As such, that opinion is incomplete.  The examiner who provided the lumbar spine opinion failed to consider the Veteran's lay statements, to include his assertions of a fall in service and continuity of symptoms.  As such, this opinion is inadequate.  With regard to the acquired psychiatric disability, the VA examiner found that the Veteran did not have a diagnosed disability; however, because the Veteran had a diagnosis during the appeal period, the VA examiner needed to address that diagnosis and whether it was accurate or in error.  In light of the above, an additional remand of these issues consistent with the prior remand instructions is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records.  

2.  Thereafter, schedule the Veteran for a VA examination, with an appropriately qualified examiner who has not previously examined the Veteran, to determine the nature and etiology of any cervical or lumbar spine disability, to include any left lower radiculopathy associated with any lumbar spine disability.  The claims file, including a copy of this Remand, must be made available to the examiner and the examiner should indicate in his/her report whether or not such was reviewed.  All necessary tests and studies should be accomplished.  The examination report must include a complete rationale for all opinions expressed. 

a.  The examiner should identify all cervical and lumbar spine disorders that have been present during the period of the claim, including orthopedic and/or neurological disorders, as well as any associated neurological disorders of the lower extremities, in particular, the left lower extremity.

b.  The examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current cervical and/or lumbar spine disability had onset in service or is related to any in-service disease, event, or injury, to include suffering a fall in June 1968.

c.  The examiner is specifically asked to address the September 2010 and December 2011 reports of Dr. P.Y.J. which diagnosed the Veteran with: (1) posttraumatic residual degenerative joint disease and chronic discopathy of the lumbar spine (emphasis lumbosacral) with attending lumbago and left sciatic radicular pain, (2) left posttraumatic and discogenic sciaticradic radicular pain, and (3) posttraumatic residual cervicothoracic spine pain. 

A detailed rationale for the opinion must be provided.    The examiner must consider the Veteran statements regarding onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Thereafter, schedule the Veteran for an audiological examination, with an appropriately qualified examiner who has not previously examined the Veteran, to determine the nature and etiology of any hearing loss.  The claims folder, including a copy of this REMAND, should be made available to the examiner and reviewed in conjunction with the examination, and the examiner should indicate in his/her report whether or not such was reviewed.  All necessary tests and studies should be accomplished.  

a.  The examiner should determine whether the Veteran has hearing loss sufficient to qualify as a disability for VA purposes under 38 C.F.R. § 3.385.

b.  If the Veteran has hearing loss that qualifies as a disability for VA purposes under 38 C.F.R. § 3.385, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss had onset during service or is otherwise related to active military service, or was caused or aggravated (worsened beyond the natural progression) by the Veteran's service-connected tinnitus. 

A detailed rationale for the opinion must be provided.    The examiner must consider the Veteran statements regarding onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Thereafter, schedule the Veteran for an appropriate VA examination, with an appropriately qualified examiner who has not previously examined the Veteran, to determine the nature and etiology of any right hand disability.  The entire claims file, including a copy of this remand, must be reviewed by the examiner in conjunction with the examination.  All indicated studies should be conducted and the examiner should review the results of any testing prior to completion of the report.

a.  The examiner should identify all right hand disorders that have been present during the period of the claim, including degenerative arthritis of the right hand.

b.  The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that any diagnosed right hand disability of the right hand, is related to his active duty service, to include a right thumb fracture which occurred in-service in July 1968. 

c.  The examiner should also indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right hand strain was caused or aggravated (worsened beyond the natural progression) by the Veteran's service-connected right thumb residuals, status post right thumb proximal phalanx fracture.

A detailed rationale for the opinion must be provided.    The examiner must consider the Veteran statements regarding onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Thereafter, schedule the Veteran for a VA examination with a qualified mental health examiner, who has not previously examined the Veteran, to determine the nature and etiology of any mental health disability.
The examiner should:

a.  Clearly identify all current psychiatric diagnoses, as well as any psychiatric disorder(s) validly diagnosed at any time pertinent to the current claim (even if now resolved or asymptomatic), to include depression.  The examiner should specifically note and address the prior diagnosis of PTSD, depressive disorder, NOS and cognitive disorder, NOS, contained in the August 2010 and August 2014 reports of Dr. W.A.

b.  For any diagnosed acquired psychiatric disorder, to include PTSD, depressive disorder, NOS and cognitive disorder, NOS, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.

A detailed rationale for the opinion must be provided.    The examiner must consider the Veteran statements regarding onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  After ensuring compliance with the development requested above, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




